Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on: 04/09/2021 are accepted.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/09/2021, 10/18/2021, 11/09/2021, 01/10/2022, 03/07/2022, 04/13/2022 and 05/05/2022 are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 19, 21, 22, 24, 25, 26, 28, 29, 31-33, 35, 36, 38 and 39 of the instant application (hereinafter ‘125) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 4 of copending Application No. 17465318 (reference application and hereinafter ‘318) in view of Isaacson (US Application: US 2015/0046791, published: Feb. 12, 2015, filed: Jan. 6, 2014).

Although the claims at issue are not identical, they are not patentably distinct from each other because of the following (This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented):

With regards to claim 19 of ‘125, claim 2 of ‘318 substantially teaches the limitations of claim 19, except, ‘parsing the document to determine the set of document sections based on the syntax, including parsing the document syntax of a first document section to identify … ‘.

Yet Isaacson teaches ‘parsing the document to determine the set of document sections based on the syntax, including parsing the document syntax of a first document section to identify … ‘ (paragraph 0030: the document is parsed based upon recognized token syntax (‘holder’) which identifies and is associated with a section definition specifying data such as ‘name’, ‘height’, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified ‘318’s ability to process document sections, such that processing would be parsing the document to determine the document sections, as taught by Isaacson. The combination would have allowed ‘318 to have made it more efficient to uniformly generate reports and documents through program based generation from structured data (Isaacson, paragraph 0022).

With regards to claim 21 of ‘125, claim 4 of ‘318 substantially teaches the limitations of claim 21 of ‘125.

With regards to claim 22 of ‘125, claim 4 of ‘318 substantially teaches the limitations of claim 22 of ‘125.

With regards to claim 24 of ‘125, claim 2 of ‘318 substantially teaches the limitations of claim 24 of ‘125. 

With regards to claim 25 of ‘125, claim 2 of ‘318 substantially teaches the limitations of claim 25 of ‘125.

With regards to claim 26 of ‘125, it is rejected under similar rationale as the rejection of claim 19 of ‘125 above.

With regards to claim 28 of ‘125, it is rejected under similar rationale as the rejection of claim 21 of ‘125 above.

With regards to claim 29 of ‘125, it is rejected under similar rationale as the rejection of claim 22 of ‘125 above.

With regards to claim 31 of ‘125, it is rejected under similar rationale as the rejection of claim 24 of ‘125 above.

With regards to claim 32 of ‘125, it is rejected under similar rationale as the rejection of claim 25 of ‘125 above.

With regards to claim 33 of ‘125, it is rejected under similar rationale as the rejection of claim 19 of ‘125 above.

With regards to claim 35 of ‘125, it is rejected under similar rationale as the rejection of claim 21 of ‘125 above.

With regards to claim 36 of ‘125, it is rejected under similar rationale as the rejection of claim 22 of ‘125 above.

With regards to claim 38 of ‘125, it is rejected under similar rationale as the rejection of claim 24 of ‘125 above.
With regards to claim 39 of ‘125, it is rejected under similar rationale as the rejection of claim 25 of ‘125 above.

Claims 20, 27 and 34 of ‘125 of the instant application (hereinafter ‘125) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 17465318 (reference application and hereinafter ‘318) in view of Isaacson (US Application: US 2015/0046791, published: Feb. 12, 2015, filed: Jan. 6, 2014) in view of Lie et al (US Application: US 2013/0145252, published: Jun. 6, 2013, filed: Nov. 30, 2012).

With regards to claim 20 of ‘125 (which depends on claim 19 of ‘125), claim 2 of ‘318 and Isaacson teaches the limitations of claim 20 of ‘125 (as similarly explained in the rejection of claim 19 of ‘125 above), except …’ the identifier defines an ordering of the document section relative to the set of document sections’.  

Yet  Lie et al teaches the identifier defines an ordering of the document section relative to the set of document sections (paragraph 0064 and 0066: section identifier data defines order location sequence relative to other document sections).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified ‘318 and Isaacson’s ability to implement definition(s) in a document syntax for a document section(s), such that the syntax would have further allowed for an ordering identifier for each section of each definition, as taught by Lie et al. The combination would have allowed ‘318 and Isaacson to have defined/preserved the order integrity of presentation section/page content. 

With regards to claim 27 of ‘125, it is rejected under similar rationale as the rejection of claim 20 of ‘125 above.

With regards to claim 34 of ‘125, it is rejected under similar rationale as the rejection of claim 20 of ‘125 above.

Claims 23, 30 and 37 of ‘125 of the instant application (hereinafter ‘125) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17465318 (reference application and hereinafter ‘318) in view of Kohlmeier et al (US Patent: 10402061, issued: Sep. 3, 2019, filed: Jun. 12, 2015).

With regards to claim 23 of ‘125, claim 1 of ‘318 teaches the limitations of claim 23 except for ‘presenting the data section for the data section for the first document section to the user in association with the first document section of the document; and receiving a selection from the user of data section , wherein the substitution of the received data section is performed in response to the user selection of the data section’. 

Yet Kohlmeier et al teaches  ‘presenting the data section for the data section for the first document section to the user in association with the first document section of the document; and receiving a selection from the user of data section , wherein the substitution of the received data section is performed in response to the user selection of the data section’ (Fig 12I-Fig 12K: data sections are displayed for user selection and the user can make selections to include them in the document).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified ‘318’s ability to process data sections for a document such that the user would have the ability to select data sections for substitution, as taught by Kohlmeier et al. The combination would have allowed ‘318 to have allowed a user to insert placeholders in a document and then insert selected content for the placeholder (Kohlmeier et al, column 1, lines 30-46). 

With regards to claim 30 of ‘125, it is rejected under similar as the rejection of claim 23 of ‘125 above.

With regards to claim 37 of ‘125, it is rejected under similar rationale as the rejection of claim 23 of ‘125 above.
.
Claims 19-21, 23-25, 26-28, 30-32 33-35 and 37-39 of ‘125 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 4 of U.S. Patent No. 1103840 (hereinafter ‘840). 

With regards to claim 19 of ‘125, claim 1 of ‘840 teaches the limitations of claim 19 of ‘125. 

With regards to claim 20 of ‘125, claim 1 of ‘840 teaches the limitations of claim 20 of ‘125.

With regards to claim 21 of ‘125, claim 4 of ‘840 teaches the limitations of claim 21 of ‘125.

With regards to claim 23 of ‘125, claim 1 of ‘840 teaches the limitations of claim 23 of ‘125. 

With regards to claim 24 of ‘125, claim 3 of ‘840 teaches the limitations of claim 24 of ‘125. 

With regards to claim 25 of ‘125, claim 3 of ‘840 teaches the limitations of claim 24 of ‘125.

With regards to claim 26 of ‘125, it is rejected under similar rationale as the rejection of claim 19 of ‘125 above.

With regards to claim 27 of ‘125, it is rejected under similar rationale as the rejection of claim 20 of ‘125 above.
With regards to claim 28 of ‘125, it is rejected under similar rationale as the rejection of claim 21 of ‘125 above.

With regards to claim 30 of ‘125, it is rejected under similar rationale as the rejection of claim 23 of ‘125 above.

With regards to claim 31 of ‘125, it is rejected under similar rationale as the rejection of claim 24 of ‘125 above.

With regards to claim 32 of ‘125, it is rejected under similar rationale as the rejection of claim 25 of ‘125 above.

With regards to claim 33 of ‘125, it is rejected under similar rationale as the rejection of claim 19 of ‘125 above.

With regards to claim 34 of ‘125, it is rejected under similar rationale as the rejection of claim 20 of ‘125 above.

With regards to claim 35 of ‘125, it is rejected under similar rationale as the rejection of claim 21 of ‘125 above.

With regards to claim 37 of ‘125, it is rejected under similar rationale as the rejection of claim 23 of ‘125 above.

With regards to claim 38 of ‘125, it is rejected under similar rationale as the rejection of claim 24 of ‘125 above.

With regards to claim 39 of ‘125, it is rejected under similar rationale as the rejection of claim 25 of ‘125 above.

Claims 22, 39 and 36 of ‘125 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 1103840 (hereinafter ‘840)  in view of Isaacson (US Application: US 2015/0046791, published: Feb. 12, 2015, filed: Jan. 6, 2014)

With regards of claim 22 of ‘125, claim 1 of ‘840 substantially teaches the limitations of claim 22 of ‘125 except ‘the data section is a text or an image’.

Yet Isaacson teaches ‘the data section is a text or an image’ (Fig. 3D: the data section after substitution includes the name ‘John Doe’ or the image ‘johnDoe.png’).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified ‘840’s ability to process document sections, such that the data sections could have been in text or an image, as taught by Isaacson. The combination would have allowed ‘318 to have made it more efficient to uniformly generate reports and documents through program based generation from structured data (Isaacson, paragraph 0022).

With regards to claim 29 of ‘125, it is rejected under similar rationale as the rejection of claim 22 of ‘125 above.

With regards to claim 36 of ‘125, it is rejected under similar rationale as the rejection of claim 22 of ‘125 above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 26 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regards to claims 19, 26 and 33, they recite ‘substituting the received data section FOR the first document section such that the received data section is substituted FOR THE SYNTAX of the first document section in the document’. However according to paragraph 0049 of the instant application’s specification, the substitution is explained more clearly in a specific order. More specifically paragraph 0049 explains the received data section is substituted IN PLACE of the document section (while the claims currently confusingly include an interpretation that the first document section is in place of the received data section). Also with respect to paragraph 0049, the received data section is in place of document section in the document and the claim recites ‘… substituted FOR THE SYNTAX  … of the document section …’. The examiner respectfully points out the word ‘syntax’ is an arrangement  , not data within the section, and the arrangement is not being substituted, but definition’s data/words (that are arranged in a syntax), are being replaced. The examiner recommends the applicant consider clarifying the document section within the document having the definition is replaced by the received data section for consistency (and clarity) in view of the instant application’s specification. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19, 21, 22, 24-26, 28-29, 31-33, 35-36, 38 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isaacson (US Application: US 2015/0046791, published: Feb. 12, 2015, filed: Jan. 6, 2014).

With regards to claim 19. Isaacson teaches a document composition system, comprising: 
a processor (Fig 5); and a non-transitory computer readable medium, (Fig 5) comprising instructions for: 
obtaining a document, the document defining a set of document sections in a document syntax, each document section defined in the document syntax including a token defining a type of the document section and a definition for the document section (Fig. 3B: a word processing xml template document is obtained to include sections defined by a ‘holder’ token, and each section also including a markup definition such as for as ‘name’, ‘height’, etc. );

parsing the document to determine the set of document of sections in the document based on the document syntax, including parsing the document syntax of a first document section to identity the definition for the first document section (paragraph 0030: the document is parsed based upon recognized token syntax (‘holder’) which identifies and is associated with a section definition specifying data such as ‘name’, ‘height’, etc.); 

forming a request to a data analytics engine for a data section for the first document section, wherein the request includes the definition for the first document section parsed from the document syntax of the first document section and the request is adapted to cause the data analytics engine to perform a search based on the first definition of the first document section (Fig 3C: a request is generated to reference the definition data of a section , such as a ‘name’ or ‘height’); 

receiving the data section for the first document section from the data analytics engine (Fig. 3D: the data section data is received and substituted (see ‘John Doe’ , which is in place of the definition parameters and placed in between <text> and </text>); and 

substituting the received data section for the first document section of the document such that the received data section is substituted for the document syntax of the first document section in the document (Fig 3D. see ‘John Doe’ the data section data is received and substituted, which is in place of the definition parameters and placed in between <text> and </text>).

With regards to claim 21. The system of claim 19, Isaacson teaches wherein the definition is text or an image (Fig 3B: as shown, the definition can be for name text or image data).

With regards to claim 22.  The system of claim 19, Isaacson teaches wherein the data section is a text or an image (Fig. 3D: the data section after substitution includes the name ‘John Doe’ or the image ‘johnDoe.png’).

With regards to claim 24. The system of claim 19, Isaacson teaches wherein the first document section is a subject or metadata document section (Fig 3C: A section can be considered a ‘name’ subject/person section, and the ‘phonenumber’ can be considered contact metadata for the person/subject such that the data request is formed based upon subject or metadata request).

With regards to claim 25. The system of claim 24, Isaacson teaches wherein the request is formed based on whether the first document section is a subject or metadata document section (Fig 3C: A section can be considered a ‘name’ subject/person section, and the ‘phonenumber’ can be considered contact metadata for the person/subject such that the data request is formed based upon subject or metadata request).

With regards to claim 26. Isaacson teaches a method for document composition, comprising: obtaining a document, the document defining a set of document sections in a document syntax, each document section defined in the document syntax including a token defining a type of the document section and a definition for the document section; parsing the document to determine the set of document of sections in the document based on the document syntax, including parsing the document syntax of a first document section to identity the definition for the first document section; forming a request to a data analytics engine for a data section for the first document section, wherein the request includes the definition for the first document section parsed from the document syntax of the first document section and the request is adapted to cause the data analytics engine to perform a search based on the first definition of the first document section; receiving the data section for the first document section from the data analytics engine; and substituting the received data section for the first document section of the document such that the received data section is substituted for the document syntax of the first document section in the document, as similarly explained in the rejection of claim 19, and is rejected under similar rationale.

With regards to claim 28. The method of claim 26, Isaacson teaches wherein the definition is text or an image, as similarly explained in the rejection of claim 21, and is rejected under similar rationale.

With regards to claim 29. The method of claim 26, Isaacson teaches wherein the data section is a text or an image, as similarly explained in the rejection of claim 22, and is rejected under similar rationale.

With regards to claim 31. The method of claim 26, Isaacson teaches wherein the first document section is a subject or metadata document section, as similarly explained in the rejection of claim 24, and is rejected under similar rationale.

With regards to claim 32. The method of claim 31, Isaacson teaches wherein the request is formed based on whether the first document section is a subject or metadata document section, as similarly explained in the rejection of claim 25, and is rejected under similar rationale.

With regards to claim 33. Isaacson teaches a non-transitory computer readable medium, comprising instructions for: obtaining a document, the document defining a set of document sections in a document syntax, each document section defined in the document syntax including a token defining a type of the document section and a definition for the document section; parsing the document to determine the set of document of sections in the document based on the document syntax, including parsing the document syntax of a first document section to identity the definition for the first document section; forming a request to a data analytics engine for a data section for the first document section, wherein the request includes the definition for the first document section parsed from the document syntax of the first document section and the request is adapted to cause the data analytics engine to perform a search based on the first definition of the first document section; receiving the data section for the first document section from the data analytics engine; and substituting the received data section for the first document section of the document such that the received data section is substituted for the document syntax of the first document section in the document, as similarly explained in the rejection of claim 19, and is rejected under similar rationale.

With regards to claim 35. The non-transitory computer readable medium of claim 33, Isaacson teaches wherein the definition is text or an image, as similarly explained in the rejection of claim 21, and is rejected under similar rationale.

With regards to claim 36. The non-transitory computer readable medium of claim 33, Isaacson teaches wherein the data section is a text or an image, as similarly explained in the rejection of claim 22, and is rejected under similar rationale.

With regards to claim 38. The non-transitory computer readable medium of claim 33, Isaacson teaches wherein the first document section is a subject or metadata document section, as similarly explained in the rejection of claim 24, and is rejected under similar rationale.

With regards to claim 39. The non-transitory computer readable medium of claim 38, Isaacson teaches wherein the request is formed based on whether the first document section is a subject or metadata document section, as similarly explained in the rejection of claim 25, and is rejected under similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20, 27 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Isaacson (US Application: US 2015/0046791, published: Feb. 12, 2015, filed: Jan. 6, 2014) in view of Lie et al (US Application: US 2013/0145252, published: Jun. 6, 2013, filed: Nov. 30, 2012).

With regards to claim 20. The system of claim 19, Isaacson teaches wherein the document section defined in the document syntax, as similarly explained in the rejection of claim 19, and is rejected under similar rationale. 

However Isaacson does not expressly teach … includes an identifier for the document section and the identifier defines an ordering of the document section relative to the set of document sections.

Yet Lie et al teaches… includes an identifier for the document section and the identifier defines an ordering of the document section relative to the set of document sections (paragraph 0064 and 0066: section identifier data defines order location sequence relative to other document sections).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Isaacson’s ability to implement definition(s) in a document syntax for a document section(s), such that the syntax would have further allowed for an ordering identifier for each section of each definition, as taught by Lie et al. The combination would have allowed Isaacson to have defined/preserved the order integrity of presentation section/page content. 

With regards to claim 27. The method of claim 26, Isaacson and Lie et al teaches wherein the document section defined in the document syntax includes an identifier for the document section and the identifier defines an ordering of the document section relative to the set of document sections, as similarly explained in the rejection of claim 20, and is rejected under similar rationale.

With regards to claim 34. The non-transitory computer readable medium of claim 33, Isaacson and Lie et al teaches wherein the document section defined in the document syntax includes an identifier for the document section and the identifier defines an ordering of the document section relative to the set of document sections, as similarly explained in the rejection of claim 20, and is rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schneck et al (US Patent: 6192362): This reference teaches “The placeholders are used to create the search string format. Each placeholder has an index value associated with it. The index associated with the placeholder is the number associated with the order in which they appear in the string. Indexing the parameters allows the gateway to replace placeholders with actual data”.
Foy et al (US Application: 20020046235): This reference teaches “Each section has a plurality of place holders 73-80 which act as insertion points for the content appropriate to the section”.
Prokoph (US Application: US 20020091671): This reference teaches “retrieving a document to be indexed, generating a document extract from the document, wherein the document extract comprises a portion of the document, and decomposing the document extract into tokens”.
Bernstein et al (US Application: US 2003/0014443): This reference teaches a page template that contains placeholders consisting of at least tokens.
Petronijevic et al (US Application: US 2010/0325531): This reference teaches a document subset, and placeholders may be provided in the document subset in substitution for elements of a group.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596. The examiner can normally be reached Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILSON W TSUI/Primary Examiner, Art Unit 2178